Citation Nr: 0707898	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-02 619	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.	Entitlement to service connection for cervical spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service in the U. S. Navy 
from May 1951 to March 1957.  He had additional service in 
the Air Force Reserves from March 1957 to September 1960. 

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in St. 
Petersburg, Florida.  

In October 2006, to support his claims, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board - also generally referred to as a 
"travel Board" hearing.  

Then in January 2007, the veteran submitted additional 
evidence consisting of a personal statement and an October 
2006 letter from a private vocational rehabilitation 
counselor, and he waived his right to have this evidence 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2006).  

The Board finds that the record presents a sufficient basis 
upon which to decide the claim for service connection for 
cervical spondylosis.  Unfortunately, however,    the 
remaining claim for degenerative disc disease of the lumbar 
spine requires still further development.  So the low back 
claim is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part concerning that 
claim.









FINDINGS OF FACT

1.	The veteran alleges he sustained a neck injury during 
service in a September 1956 motor vehicle accident.  His 
service medical records (SMRs) are consistent with this 
assertion in that they show contemporaneous evaluation and 
treatment for neck pain, muscle spasm, and limitation of 
motion.

2.	There is recent x-ray evidence of cervical spondylosis 
from C5 to C7,            with hypertrophy and foraminal 
narrowing at these spinal segments. 

3.	In a November 2003 statement, a private physician 
indicated that on review of the veteran's military records 
from 1956 and the results of a current examination,       his 
diagnosed cervical spondylosis condition was as likely as not 
to have occurred as the result of an automobile accident 
during service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
cervical spondylosis was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303 (2006).













REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Since the Board has determined that the claim for service 
connection for       cervical spondylosis should be granted, 
there is no need to consider whether there has been 
compliance with the VCAA's duties to notify and assist.  
Rather, in view of the full grant of the benefits sought as 
to the veteran's claim, any deficiency in meeting this 
obligation was at most only harmless error.  Cf. Bernard v. 
Brown,      4 Vet. App. 384 (1993).  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2004), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-1077 
(December 21, 2006). 

There is likewise no need for consideration of whether there 
has been sufficient    VCAA notice to comply with the recent 
decision of the U. S. Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran's status; (2) 
existence of a disability; (3) connection between military 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," VA must review the 
information and evidence presented with the claim and provide 
the veteran notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

It warrants mentioning only that through its correspondence 
dated in June 2006    the RO has informed the veteran of the 
recent holding in the Dingess/Hartman decision, and thus it 
may reasonably be concluded that he has received detailed 
notice concerning both the disability rating and effective 
date elements of his claim -- of significance when the file 
is later returned to the RO to effectuate this award of 
service connection for cervical spondylosis.

Governing Laws, Regulations and Analysis

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326  (Fed. Cir. 2000).


There is no questioning the veteran has the condition 
claimed, cervical spondylosis.  This is evident from an X-ray 
taken at the Tampa VA Medical Center (VAMC) in February 2005; 
it confirmed he has cervical spine hypertrophy at C5/C6 and 
C6/C7 with foraminal narrowing.  A similar study one-year 
earlier indicated spondylosis between these same vertebrae, 
C5 and C7.  Previous private medical records from the early-
1990s to early-2000s, including an August 2002 radiological 
report at the P. Diagnostic Clinic, also provide similar 
findings.  So there is competent evidence of the disability 
claimed.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).              

The remaining determination is whether the veteran's current 
condition is medically attributable to an incident of 
service, in order to warrant service connection.          
See 38 C.F.R. § 3.303(d); Hickson v. West, 12 Vet. App. 247, 
253 (1999).            See also Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and       a determination of a relationship between that 
disability and an injury or disease incurred in service."); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The medical evidence concerning this possible relationship 
between the current disability and service is at least evenly 
balanced for and against the claim.  And when this occurs, 
the veteran is given the benefit of the doubt and his claim 
granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The basis upon which the veteran has identified an alleged 
link between his current upper back and cervical spine 
problems and active duty service is the occurrence of an 
automobile accident in September 1956.  His account of this 
incident is that while stationed at the Naval Air Station 
(NAS) in Sherman Field, Pensacola, Florida, he was traveling 
with other servicemen as a passenger in a military truck when 
the vehicle was involved in an accident, and he was thrown 
forward and back again, hitting his head and right shoulder.  
His service medical records (SMRs) indicate findings that 
would appear consistent with this form of injury, even though 
not mentioning the underlying cause as a vehicular accident.  
A September 29, 1956 entry at NAS Pensacola was for 
evaluation of right shoulder pain and muscle spasm.  An 
October 1, 1956 follow-up consultation was for muscular pain, 
right neck and shoulder, with limitation of motion, improving 
since first seen.  These reports establish at minimum 
relevant upper spine symptomatology in service.  Also, the 
absence of actual verification of the specific claimed in-
service injury by objective records is not detrimental in 
this instance, in that the veteran's own assertions are 
sufficient evidence of an accident in service.  It is of note 
also that an August 1988 report of treatment for a suspected 
"pinched nerve" of the cervical spine, well in advance of 
the present claim for compensation, indicated a history of a 
whiplash injury in service around 1957, which lends further 
credence to the account of this incident.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336         (Fed. Cir. 2006) 
(where lay evidence provided is credible and competent,                
the absence of contemporaneous medical documentation does not 
preclude     further evaluation as to the etiology of the 
claimed disorder).

Even with sufficient proof of the alleged accident in 
service, and current disability, there still must be medical 
evidence linking the two.  And this requirement has been met, 
as well, following issuance of a November 2003 opinion from 
Dr. R., a private physician treating the veteran.  This 
physician has stated that on review of the veteran's service 
records from 1956 and results of a current examination, it 
was this doctor's opinion that the cervical spondylosis 
condition was as likely as not to have occurred as the result 
of an automobile accident that happened in the military.  
The conclusion expressed was by indication upon review of 
pertinent medical records furnished by the veteran as 
documentation of clinical history in service, and thus 
substantial probative weight should be afforded to the 
outcome.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
veteran, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches").

The extent of the review of relevant history was 
comprehensive and most significantly included the veteran's 
SMRs, although there is no specific indication admittedly of 
whether Dr. R. reviewed intervening records from service to 
the present.  In any event, however, there is as early as 
March 1977 a VAMC record of treatment for right shoulder and 
neck pain, with an extensive treatment history following, and 
no documented intercurrent injury since then, so the 
remaining medical evidence would not appear inconsistent with 
this physician's conclusion.  This physician presumably also 
had some awareness of the preceding clinical history, given 
his own treatment of the veteran and knowledge of the 
interval between in-service injury and present condition.  
Hence, there is a satisfactory basis upon which to find this 
opinion informative and useful on the subject of etiology.  
See e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  So 
certainly when all reasonable doubt is resolved in the 
veteran's favor on the dispositive element of a medical nexus 
(in accordance with 38 U.S.C.A. § 5107(b)), this component of 
his claim is met.  Accordingly, service connection for 
cervical spondylosis is warranted.  See 38 C.F.R. § 3.102; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for cervical spondylosis is granted.


















REMAND

With respect to the remaining claim on appeal for service 
connection for degenerative disc disease of the lumbar spine, 
further development is required to ascertain the likely 
etiology of this condition by means of a VA medical 
examination.  The current existence of a lumbar spine 
disorder, in and of itself,        is substantiated by a 
December 1988 private neurological and orthopedic evaluation, 
with a Dr. R., osteopath, confirming the veteran had 
degenerative disc disease of the cervical and lumbar spine, 
with arthritis of the facet joints and lumbar spine.  There 
is more recent evidence on x-ray evaluation at the Tampa VAMC 
in February 2005 of mild disc bulges and facet hypertrophy of 
the lumbosacral spine, greatest at L3/L4 and L4/L5, with mild 
neural foramina narrowing.

So the determinative issue is whether this confirmed 
disability is a manifestation of injury due to service.  Just 
as in the case of his cervical spondylosis, the veteran 
attributes the degenerative disc disease in the lumbar 
segment of his spine to the September 1956 military vehicle 
accident.  See Buchanan, 451 F.3d at 1336.  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (discussing 
competence of claimant who is a layman to provide own 
observations on certain matters that do not require a medical 
background or objective clinical examination).  As mentioned, 
his SMRs contemporaneous to that incident only show shoulder 
and neck injuries, but nonetheless, for which it is 
conceivable would be associated with a more generalized type 
injury that also affected the lumbar region.

Thus far, there is no competent medical opinion of record 
providing an assessment of whether the present degenerative 
disc condition of the lumbar spine is due to military 
service, and in particular, to the injuries sustained in the 
September 1956 motor vehicle accident.  The November 2003 
medical opinion offered by Dr. R., to this effect, concerned 
only the preceding claimed disability of a cervical 
spondylosis condition, not the lumbar degenerative disc 
disease now in question.  So the veteran should undergo an 
orthopedic examination to determine whether the condition 
claimed is associated with his service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).   

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all relevant VA outpatient 
treatment records dated since March 
2006 from the Tampa VAMC,    and then 
associate all records received with the 
file.

2.	Schedule the veteran for a VA 
orthopedic examination concerning his 
claimed degenerative disc disease of 
the lumbar spine.   

The designated VA examiner should 
initially confirm the veteran has 
degenerative disc disease of the lumbar 
spine, following review of the 
available x-ray evidence and/or any 
further studies deemed necessary to 
make this determination.  If he does, 
the examiner should then indicate 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) this condition is due to 
military service -- to particularly 
include a September 1956 incident in 
which the veteran allegedly was 
involved in a motor vehicle accident. 

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, 
including a complete copy of this 
remand.  



The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Then readjudicate the claim for 
service connection for degenerative 
disc disease of the lumbar spine in 
light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the claim to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  












The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


